In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-223 CV

____________________


GLEN HENDRIX AND MARY HENDRIX, Appellants


V.


BRIAN LANGSTON, Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 02-10-06601 CV




MEMORANDUM OPINION (1)
	The appellants, Glen Hendrix and Mary Hendrix, and the appellee, Brian Langston,
filed a joint motion to dismiss this appeal.  The parties allege they have resolved all
disputes and agreed to dismiss this appeal.  The Court finds that the motion is voluntarily
made by the parties through their attorneys of record prior to any decision of this Court
and should be granted.  Tex. R. App. P. 42.1(a)(1).  
	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  All costs are assessed against the incurring party.
	APPEAL DISMISSED.	
								PER CURIAM
Opinion Delivered April 21, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.